DETAILED ACTION
The Amendments and Remarks filed on 01/25/2022 have been entered and considered.  

The Terminal Disclaimer filed on 01/25/2022 have been approved.

Claims 1-20 as amended are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Griffin Kennedy (Reg. No. 76,793) on 02/28/2022.



1. (Currently Amended) A content management system comprising:
	at least one processor; and
	at least one non-transitory computer readable medium storing instructions thereon that, when executed by the at least one processor, cause the content management system to:
	receive, from a client device associated with a user having an account with the content management system:
		file identification data for a file; and
		a user identifier for a single contact with whom to share the file based on the user selecting the single contact from within a contact section of a file sharing graphical user interface by releasing a file icon associated with the file on a contact icon associated with the single contact, wherein the file icon is displayed within a file listing section displaying one or more file icons at a first location within the file sharing graphical user interface, wherein the contact section of the file sharing graphical user interface is rendered on the first client device at the first location within the file sharing graphical user interface to replace [a] the file listing section displaying the one or more file icons within the file sharing graphical user interface in response to the user selecting and dragging the file icon associated with the file; and
	provide the file to the single contact in response to receiving the user identifier for the single contact based on the user releasing the file icon associated with the file on the contact icon associated with the single contact. 


6. (Currently Amended) A computing device comprising:
	at least one processor; and 
	at least one non-transitory computer readable medium storing instructions thereon that, when executed by the at least one processor, cause the computing device to:

	detect a click and drag of a file icon associated with a file within a file listing section of the file sharing graphical user interface, the file listing section displaying one or more file icons at a first location within the file sharing graphical user interface;
	in response to the click and drag of the file icon, render a contact section at the first location within the file sharing graphical user interface to replace the file listing section displaying the one or more file icons of the file sharing graphical user interface;
	determine that the file icon is released within the contact section on a contact icon corresponding to a contact of the user; and
	in response to determining that the file icon is released on the contact icon, provide a user identifier associated with the contact to the content management system over a network to cause the content management system to share the file with the contact of the user.
	

14.  (Currently Amended)  A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor of a computing device, cause the computing device to:
	render a file sharing graphical user interface associated with a content management system communicatively coupled to the computing device, wherein a user associated with the computing device has an account with the content management system;
	detect a click and drag of a file icon associated with a file within a file listing section of the file sharing graphical user interface, the file listing section displaying one or more file icons at a first location within the file sharing graphical user interface;
	in response to the click and drag of the file icon, render a contact section at the first location within the file sharing graphical user interface to replace the file listing section displaying the one or more file icons of the file sharing graphical user interface;

	in response to determining that the file icon is released on the contact icon, provide a user identifier associated with the contact to the content management system over a network to cause the content management system to share the file with the contact of the user. 


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention teaches a file sharing GUI that shares a selected file with a selected contact in response to a user dragging a file icon for the file and releasing it on a contact icon for the contact.  The claims are allowable over the prior art in view of the Applicant’s Amendments/Remarks filed on 01/25/2022 and the present Examiner’s Amendment.  The closest prior art fails to explicitly teach displaying a contact section comprising contact icons at a first location on the file sharing GUI to replace a file listing section comprising file icons previously displayed at the first location in response to the user selecting and dragging a file icon displayed in the file listing section.  Therefore, the prior art fails to anticipate or render obvious the presently amended claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner



/TING Z LEE/Primary Examiner, Art Unit 2173